Citation Nr: 0921326	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine with multilevel spondylosis 
(claimed as back pain), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1952, and his decorations include the Combat Medical 
Badge. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's petition to 
reopen his low back claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for arthritis of the lumbar 
spine with multilevel spondylosis on the merits is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for arthritis of the lumbar spine with multilevel spondylosis 
was denied by a March 2001 rating decision.  The Veteran did 
not perfect an appeal.

2.  The evidence submitted since March 2001 raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for arthritis of the lumbar spine with 
multilevel spondylosis.

CONCLUSIONS OF LAW

1.  The March 2001 rating decision that denied entitlement to 
service connection for arthritis of the lumbar spine with 
multilevel spondylosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the March 2001 rating decision 
that denied entitlement to service connection for arthritis 
of the lumbar spine with multilevel spondylosis is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's arthritis 
of the lumbar spine with multilevel spondylosis claim and 
remands it for further development.  Thus, a discussion of 
VA's duties to notify and assist is not necessary.  

At the outset, the Board notes that the Veteran's service 
treatment records, aside from his November 1952 separation 
examination, were formally found to be unavailable in 
February 2007, after attempts to associate such records were 
made in August 2000, November 2000, and May 2005.  

The Veteran's claim of entitlement to service connection for 
arthritis of the lumbar spine with multilevel spondylosis was 
denied by a March 2001 rating decision.  The RO denied the 
claim on the grounds that there was no evidence of the in-
service incurrence of a back condition.  In doing so, the RO 
noted that while the Veteran was a combat Veteran, and as 
such, was entitled to the presumptions given to combat 
Veterans, he had not reported the circumstances under which 
he injured his back during service, and accordingly, no such 
injury would be conceded.  The Veteran was notified of this 
decision and of his appellate rights by letter dated April 4, 
2001.  He did not perfect an appeal.  Therefore, the March 
2001 rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  The Veteran filed a claim 
to reopen in April 2003.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2008).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 2001 rating decision, the evidence 
of record consisted of the Veteran's separation medical 
examination, dated in November 1952, which revealed a normal 
spine; a March 2000 magnetic resonance image (MRI) report, 
which revealed that the Veteran has multilevel spondylosis 
with central stenosis and right posterolateral 
protrusion/osteophyte at L4 to L5 impinging on the L4 nerve 
root; and VA treatment records dated in June 2000, which show 
a reported history of back pain and a diagnosis of a 
herniated disc at L4 to L5.  

Since March 2001, new evidence has been associated with the 
Veteran's claims file.  This evidence includes lay statements 
from friends and family, a hearing transcript dated in 
December 2003, treatment records from the Henry Ford Hospital 
dated from March 1964 to November 1970, treatment records 
from St. Johns Hospital dated in November 1981, and VA 
treatment records dated from February 2000 to November 2003.  
Significantly, the VA treatment records indicate that the 
Veteran has reported having continuing low back pain since 
1951.  Additionally, a lay statement from the Veteran's 
brother indicates that he did not have a back problem prior 
to service, but did have one upon his return from service, 
which he attributed to an in-service injury.  The lay 
statement from his wife indicates that the Veteran reported, 
upon his return from Korea, that he had injured his back 
while working as a medivac.  Additionally, an unsigned lay 
statement indicates that the Veteran injured his back in the 
summer of 1952 while lifting patients at an aid station, and 
was instructed to take two days of rest from duty and not to 
lift anything over 10 pounds, but was unable to follow these 
instructions given his duties in the field.   

The Veteran's claim was previously denied because the 
evidence did not show the in-service incurrence of a back 
condition.  The evidence submitted since March 2001 is new in 
that it had not previously been submitted.  It is also 
material insofar as it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
Specifically, the newly submitted lay and medical evidence 
reveals the circumstances under which the Veteran injured his 
back during service and indicates that he has had back pain 
since service.  The additional medical evidence being both 
new and material, the Veteran's claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of the lumbar 
spine with multilevel spondylosis (claimed as back pain) is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

While the Veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
arthritis of the lumbar spine with multilevel spondylosis, 
further evidentiary development is necessary before the 
merits of the claim may be addressed.

The Board acknowledges that, in cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim. 38 C.F.R. 
§ 3.159(c)(4) (2008).  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA is obliged to provide a medical examination in this case.  
There is evidence that the Veteran currently has a back 
condition and the record indicates that this condition may be 
associated with his active service insofar as he has reported 
having an in-service back injury while working as a combat 
medic and has reported having back pain since service.  
Therefore, a medical opinion regarding the etiology of the 
Veteran's back condition is necessary to make a determination 
in this case.  

As the case is being remanded for a VA examination, any 
recent VA treatment records should also be obtained.  Efforts 
should also be undertaken to obtain the Veteran's treatment 
records from Dr. R. Herman, as well as any private physical 
therapy records regarding his back.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran to identify any 
private medical care providers that have 
treated his low back pain since service, 
including any physical therapy he has 
received for his back.  After obtaining 
any required authorizations, the RO/AMC 
should make arrangements to obtain the 
Veteran's complete private treatment 
records.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from Dr. R. Herman.

3.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for a low back condition from the West 
Palm Beach, Florida, VA Medical Center, 
dated since November 2003.  
  
4.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's current low back disorder 
had its onset during active service or is 
related to any in-service disease, event, 
or injury.  In providing this opinion, the 
examiner should acknowledge the lay 
statements of record and the Veteran's 
reports of a continuity of symptomatology 
since service.

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


